PER CURIAM.
Epitomized Opinion
Cornwell was convicted of murder in the first degree, without recommendation of mercy, by a jury in Franklin Common Pleas. Conviction was affirmed by the Court of Appeals. Cornwell employed counsel and after the trial was begun the trial .judge appointed additional counsel without the suggestion of Cornwell or his counsel.
The record disclosed continuous and serious disagreements in the presence of the court and jury concerning the line of defense to be adopted during the trial. Each of the defendants’ counsel accused the other of withholding information and refusing •to co-operate. Cornwell, colored, age 76, was inexperienced in the law and unable to decide whose advice to follow. In Granting Cornwell a new trial the Supreme Court held:.....
1. Upon the whole record, especially as discussed and'-.illustrated by counsel during the argument of this case in this court, it is apparent that defendant did ’not- have that fair trial and disclosure of .all the facts and circumstances surrounding the transaction that the constitutional guarantees contemplate and without further comment the majority of this court have no hesitation in holding that substantial justice has not been done according to due process of law.